Citation Nr: 1624818	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-43 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a skin disability including dermatitis.

3.  Whether new and material evidence was received to sufficient to reopen a claim of entitlement to service connection for poor eyesight (now claimed as hypermetropia presbyopia).

4.  Entitlement to service connection for a cerebrovascular accident (CVA) (also claimed as a cerebral aneurysm).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for recurrent headaches.

8.  Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for hypercholesterolemia.

10.  Entitlement to service connection for an acquired psychiatric disability, including a depressive disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for a back disability, including lumbar degenerative disc disease, L5 spondylosis and grade 1 spondylolisthesis of L5/S1 claimed as degeneration of the intervertebral disc.

12.  Entitlement to service connection for vertigo.

13.  Entitlement to service connection for epiphora, stenosis of lachrymal punctum, claimed as dry eye syndrome.

14.  Entitlement to service connection for erectile dysfunction.

15.  Entitlement to service connection for prostate hypertrophy claimed as hypertrophy and an urological disorder (prostate/urological disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's wife and son

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2016, the Veteran's wife and son testified on his behalf during a hearing at the RO before the undersigned, as he was bedridden.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a traumatic brain injury and memory loss have been raised by the record in a June 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see 6/16/12 VBMS Correspondence, p.7).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The reopened claims for service connection for hypertension, a skin disability including dermatitis, and hypermetropia presbyopia, and the claims for service connection for a back disability, CVA, dry eye syndrome, headaches, vertigo, GERD, erectile dysfunction, and an acquired psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A September 1994 rating decision denied service for hypertension, dermatitis, and poor eyesight (now claimed as hypermetropia presbyopia); the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the September 1994 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's current bilateral hearing loss and tinnitus were incurred during active military service.

4.  Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

5.  The Veteran does not have current PTSD.

6.  A varicocele clearly and unmistakably pre-existed the Veteran's acceptance and enrollment into active service and the evidence is clear and unmistakable that there was no aggravation during service; prostate hypertrophy claimed as hypertrophy and as a urological disorder, diagnosed as benign prostatic hyperplasia (BPH), was not incurred during active military service.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying entitlement to service connection for hypertension, dermatitis, and poor eyesight is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the September 1994 RO decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

5.  The criteria for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303.

6.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

7.  The criteria for service connection for prostate hypertrophy claimed as hypertrophy and an urological disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The September 1994 rating decision denied the Veteran's claims for service connection for hypertension, a skin disorder, and poor eyesight, on the basis that the service treatment records were negative for treatment of these disorders, hypertension was not manifest to a compensable degree within one year of discharge from active service, and the claimed disorders were not associated with exposure to herbicides.

The Veteran was notified of the RO's September 1994 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the September 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the September 2004 rating decision includes VA and non VA medical records and examination reports, dated from 1979 to 2015, some duplicative of those previously considered, the Veteran's written statements, and his wife's and son's testimony, in support of his claims.

Added to the record are VA treatment records indicating that presbyopia and hypermetropia were noted in December 2002 and, in September 2004, an optometrist noted tear film insufficiency (5/10/12, Virtual VA entries, pp. 474, 517).  In June 2004, the Veteran's medical problems included presbyopia and hypermetropia (5/10/12, Virtual VA entry, p. 478).  

Medical records in September 2008 and February 2010 note complaints of dry eye syndrome, and show ametropia, lacrimal punctum phimosis of the left lower lid, and mild epiphora (5/10/12 Virtual VA entries, pp.191,  271).  A pterygium excision was performed approximately ten years earlier at the San Juan VA medical center.  Id.  In October 2009, the Veteran's medical problems included dry eye and refractive error (5/10/12 Virtual VA entry, p. 201).  In February 2012, he had thickened dystrophic toenails of both feet and fungus on the toenails (5/10/12 Virtual VA entries, pp. 22, 24).

A November 2014 VA examination report indicates that the Veteran was diagnosed with hypertension in approximately 1978 by a VA physician at the Ponce Satellite clinic, as noted in a September 2, 1981 treatment record from St. Luke's Hospital.  The examiner explained that St. Luke's was used as a fee-basis facility by VA for veterans in the Ponce area.  The examiner noted that the Veteran had normal blood pressure when examined for separation in November 1967.

During the April 2016 Board hearing, the Veteran's wife testified that they knew each for five years before they married 47 years ago.  See Board hearing transcript at pages 3 and 11.  She stated that the Veteran had hypertension since 1965 and had headaches with it.  Id. at 4.  The Veteran's son offered that the Veteran's hypertension created his eye problems.  Id. at 18.  The son stated that the Veteran's high blood pressure during active service caused increased blood flow/blood pressure to his eye that created problems, leading to veins popping for which eye surgery was performed in 2008 and a glass eye inserted.  Id. at 5.  

The Veteran's wife testified that the Veteran had a fungus on his hands and feet at discharge for which he used prescribed medications.  Id. at 9-10.  It helped his hands but his feet and nails remained the same.  She reported that he also had red patches on his back and behind his shoulders.  Id. at 10.  

The recent medical records referencing skin, eye, and hypertension disorders, along with the Veteran's wife's and son's statements, relate to the previously unestablished elements of a current hypertension, skin, and eyesight disabilities and a link between a current hypertension, skin, and eyesight disorders and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Service Connection

A. Duty to Notify and Assist

In a letter dated in April 2012, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  In November 2014, the Social Security Administration (SSA) reported that it had no records regarding the Veteran.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claims.

VA medical opinions were obtained in April 2012 regarding hearing, male reproductive, and psychiatric disabilities, and the examination reports are of record.

The April 2012 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claim for benefits for hypercholesterolemia, there are four factors for consideration. 

These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the third factor above, the court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to hypercholesterolemia.  Moreover, the post-service evidence does not indicate any symptoms or diagnoses of hypercholesterolemia, until many years after the Veteran's discharge from active service.  The Veteran has not offered any evidence of having hypercholesterolemia, in service or within a year of discharge.  For these reasons, the evidence does not indicate that the claimed disorder may be related to active service such as to require an examination, even under the low threshold of McLendon.


Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, such as cardiovascular renal disease (including hypertension), sensorineural hearing loss and tinnitus as diseases of the nervous system, and arthritis.  See e.g. Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus, as a disease of the nervous system, is deemed a chronic disease). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service-connected disability, by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2015).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (August 31, 2010).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998).  Thus, presumption is not the sole method for showing causation.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003. 

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of audiologic, psychiatric, or genitourinary.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Facts and Analysis

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  He is presumed to have been exposed to herbicides during active duty.

1.  Bilateral Hearing Loss and Tinnitus

The record shows a current diagnosis of bilateral hearing loss consistent with VA regulations and tinnitus during the appeal period.  See April 2012 VA examination report and Veteran's June 2012 notice of disagreement (NOD) (6/6/12 VBMS Correspondence, pps. 3, 5). 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss or tinnitus.  His Report of Transfer or Discharge (DD Form 214) shows that his military occupation was memorial activities specialist.  His wife explained that his job in service was to retrieve dead (and wounded) bodies from the battlefield.  See Board hearing transcript at page 2.

The Veteran has reported the onset of hearing loss and tinnitus since serving in combat in Vietnam in his June 2012 NOD.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty and tinnitus.  See Layno v. Brown, 6 Vet. App. at 470.

The April 2012 VA examiner opined that the Veteran's hearing loss was less likely than not caused by or related to military noise exposure.  She explained that his service medical records show normal hearing on entrance and separation examinations with no evidence of complaints of hearing loss or tinnitus in active service or soon after his release from active service.  The examiner noted that VA records reflect that the Veteran was initially seen for audiological follow up in April 2002, that is 35 years after his service discharge.

The examiner commented that the Veteran was 67 years old and actual hearing loss could be the result of a natural aging process, or post-service noise exposure, or a combination of both factors.  In light of the above, the examiner concluded that the Veteran's hearing loss was not caused by or a result of noise exposure during his active service including in Vietnam.  The examiner stated that the issue of tinnitus was moot since the Veteran did not report tinnitus during evaluation.

The April 2012 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records. 

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons and explosive noise while in Vietnam, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton, supra.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and his credible statements, Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Hypercholesterolemia

The Veteran maintains that he has hypercholesterolemia, or high cholesterol, as a result of service. 

Post-service medical evidence reveals that the Veteran was diagnosed with hypercholesterolemia and impaired glucose in November 2003 (5/10/12 Virtual VA entry, p. 493). 

Hypercholesterolemia is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  This is a laboratory finding and is not a disability, in and of itself, for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  

The term "disability" for VA purposes refers to impairment of earning capacity.  In that regard, Congress has specifically limited entitlement to service connection to diseases or injuries that have resulted in a disability.  38 U.S.C.A. § 1110; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.

Upon a review of the record, the Board finds that the evidence does not suggest that the Veteran's hypercholesterolemia causes any impairment of earning capacity.  To the extent the Veteran has alleged otherwise, that is, that the hypercholesterolemia does manifest in a disability, the Board finds those statements to be contradicted by the objective evidence of record; the Board also notes that the Veteran is not competent to make such a finding on his own as he does not possess the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Given all of the above, the Board concludes that hypercholesterolemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Reasonable doubt does not arise, and the claim for service connection for hypercholesterolemia must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

3.  PTSD

The Veteran asserts in his June 2012 NOD that his participation in combat during the Vietnam War left him emotionally, mentally, and physically scarred for life.  He experienced sleep difficulty, hypervigilance, and flashbacks of combat-related situations.

The Veteran's wife testified that he was always nervous at discharge and experienced nightmares.  See Board hearing transcript at pages 5-6.  She said he had one job after service for 14 years, and then had many jobs.  Id. at 8.  His psychiatric treatment involved taking prescribed medication.  Id. at 9.

Service treatment records do not discuss treatment for a psychiatric disorder.

The post service medical evidence indicates that, in March 1992, a VA examiner noted the Veteran's history of anxiousness, irritability, insomnia, and nightmares.  An April 1992 VA treatment record reveals that the Veteran felt anxious and had sleep difficulty (3/26/93 VBMS Medical Treatment Record-Government Facility, p. 9).  

A May 1993 VA examiner diagnosed the Veteran with dysthymia. 

VA medical records show that, on May 17, 2008, an adjustment disorder with a depressive mood was noted (5/10/12 Virtual VA entry, p. 290).  The psychiatric disorder was attributed to multiple stressors and recent deterioration of health of the Veteran's father.  A depressive disorder, NOS, was diagnosed on May 27, 2008 (5/10/12 Virtual VA entry, p. 285).  

In April 2012, a VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and diagnosed him with a depressive disorder, NOS.  The examiner noted that the Veteran's military occupation in service was to pick up the dead and wounded from the battlefield that was a sufficient stressor to support the diagnosis of PTSD.  His symptoms included a depressed mood, forgetfulness, and irritability, that started approximately 10 years earlier.  

The examiner found that the Veteran met the diagnostic stressor criteria for PTSD.  Nonetheless, he did not fulfill the symptom criteria for persistent re-experiencing the traumatic event, the symptom criteria for persistent for avoidance of the stimulus, nor the symptom criteria for persistent hyper arousal.  Nor did the trauma exposure cause impairment in social occupational or other areas of functioning as the Veteran was gainfully employed until the age of 62.

Although earlier evidence suggested that the Veteran had current PTSD, the VA opinion is more probative because the psychiatrist had the opportunity to review the entire record.  The psychiatrist's opinion was more informed and she also provided more extensive reasoning for her conclusions. 

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The VA opinion clearly supports a finding that the earlier reports of PTSD were incorrect.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of PTSD is a complex finding that goes beyond the mere observation of symptoms by a lay person-in other words, the clinical pathology of psychiatric disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a symptom of nervousness that led to psychiatric treatment that revealed a depressive disorder, NOS.

In sum, a preponderance of the evidence is against the claim for service connection for PTSD.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.

4.  Prostate Hypertrophy claimed as Hypertrophy and a Urological Disorder 

The Veteran's wife testified that he experienced urinary leakage but did not have prostate cancer.  See Board hearing transcript at page 16.  He was treated by a VA urologist.  Id. at 17.

Facts

Service treatment records show that, when the Veteran was examined for pre-induction in September 1965, a varicocele was noted.  He was found qualified for induction into active service.  Clinical records do not discuss a genitourinary disorder.  When examined for separation in November 1967, a genitourinary abnormality was not noted.

The post service medical evidence reveals that, in November 2007, the Veteran was evaluated by a VA urologist for complaints of urge incontinence for 8 months (5/10/12 Virtual VA entry, p. 327).  Obstructive urinary symptoms were reported in August 2008 (5/10/12 Virtual VA entry, p. 272).  Results of a cystoscopy in November 2008 revealed no bladder outlet obstruction (5/10/12 Virtual VA entry, p. 257).  In May 2009, a neurogenic bladder was noted (5/10/12 Virtual VA entry, p. 275).  BPH and urge incontinence were reported in January 2011 and, in April 2011, BPH without evidence of bladder outlet obstruction was reported (5/10/12 Virtual VA entries, pp. 90, 98).

In April 2012, a VA examiner noted that the Veteran had prostate hypertrophy diagnosed in 2007.  The examiner opined that the Veteran's claimed condition (the varicocele), that clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.  The examiner explained that the Veteran's claimed urology condition (benign prostatic hyperplasia) was not an aggravation of the varicocele finding at the September 1965 pre-induction examination.

According to the examiner, there was no evidence in the medical literature that linked varicocele to causing or being a risk factor for benign prostatic hyperplasia.  There was a gap of follow-up treatment from 1965, (when) the varicocele was (identified) to the current condition that occurred in the 2000s.  The examiner commented that it was well known in medical literature that the main risk factors for prostate gland enlargement (benign prostatic hyperplasia) included family history and aging, and there was no evidence of varicocele as a risk factor.

Analysis

Given the notation on the September 1967 pre-induction examination report, the Board finds that the Veteran's varicocele clearly and unmistakably pre-existed service.  The remaining question is whether the pre-existing varicocele was aggravated by active service.  The Board further finds, as discussed below, that the evidence is clear and unmistakable that there was no aggravation.

The service treatment records do not describe any treatment for a genitourinary disorder.  The first documented evidence of urge incontinence is from 2007 and BPH is from 2011, over 40 years after the Veteran's discharge.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the competent credible evidence does not reflect that the Veteran had any genitourinary disorder in service.

The Veteran first reported a prostate disability in October 2011, when he claimed service connection for the disorder, although he offered no specifics of when the disability started.

In April 2012, the VA examiner found that the Veteran's varicocele, that existed prior to service, was not clearly and unmistakably aggravated beyond its natural progression in active service.  The examiner explained that it was well known in the medical literature that the main risk factors for prostate gland enlargement included family history and aging, and there was no evidence of varicoceles as a risk factor.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

There is no competent and credible lay or medical opinion or evidence to refute the April 2012 VA examiner's opinion.  The preponderance of the evidence is thus against a finding that urologic disorder is related to active service.

The Veteran may believe that he has a prostatic/urologic disorder due to service.  He is competent to relate some of his symptoms, and his spouse is competent to report symptoms that she has observed; however, neither has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of genitourinary disorders.  Based on the foregoing, the Board finds that a lay opinion does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet.App. at 435. 

In sum, a preponderance of the evidence is against the claim for service connection for prostate hypertrophy claimed as hypertrophy and as a urological disorder.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

New and material evidence has been received to reopen the claims for service connection for hypertension, dermatitis, and poor eyesight (now claimed as hypermetropia presbyopia).

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypercholesterolemia is denied.

Service connection for PTSD is denied.

Service connection for prostate hypertrophy claimed as hypertrophy and an urological disorder is denied. 







REMAND

Records

In September 2006, VA referred the Veteran for a fee-basis evaluation by Dr. Rafael Rodriquez-Mercado, a neuro-endovascular surgeon at PRMC, for persistent headaches and cerebral aneurysm (5/10/12 Virtual VA entry, p. 393).  An April 11, 2008 fee-basis neurosurgery consult entry indicates that the Veteran was seen that day by Centro de cirujia endovascular at Centro Medico (5/10/12 Virtual VA entry, p. 299).  Efforts should be made to obtain records of these private medical evaluations.

VA treatment records also show that on October 27, 2006, the Veteran was evaluated at the fee-basis contracted Optical Vets Eye Care (VEC) (5/10/12 Virtual VA entry, p. 355).  Efforts to obtain these records should be made.

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMC) in San Juan and Ponce since October 2015 should be obtained.

Hypertension, Skin Disability including Dermatitis, and Hypermetropia Presbyopia

The Board's finding of new and material evidence to reopen the Veteran's claims for service connection for dermatitis, poor eyesight (now claimed as hypermetropia presbyopia), and hypertension, entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.  

(The Board recognizes the Veteran's current medical state but, unfortunately, the Board is unable to decide his claims without the requested examinations.)

CVA

A March 1992 VA examiner diagnosed the Veteran with hypertensive cardiovascular disease and left ventricular hypertrophy.  A November 1992 VA medical record notes his high blood pressure and the need to rule out a cerebral aneurysm (3/26/93 VBMS Medical Treatment Record-Government Facility, p. 4).

The Veteran experienced a cerebral aneurysm in December 2006 and was admitted at Centro Medico (5/10/12 Virtual VA entries, pp. 380, 384).  

In his June 2012 NOD, the Veteran maintained that his CVA was due to his exposure to bombs and explosions, and residuals of a head injury, during active duty in Vietnam.

The Veteran experienced a large right ischemic CVA in September 2015 for which he underwent an emergency craniotomy, according to an October 20, 2015 VA medical record (11/2/15 Virtual VA entry, CAPRI (first set), p. 4).

In October 2015, the Veteran advised VA that he was hospitalized after suffering massive stroke caused by an aneurysm (10/22/15 VBMS, VA 21-4138 Statement in Support of Claim, p. 1).

The Veteran's son indicated that doctors advised that the Veteran had an aneurysm for 15 to 20 years before it popped due to high blood pressure in 2004.  Id. at 14.  

Here, a medical opinion is needed to determine if the Veteran had a CVA due to a disease or injury in active service.

Acquired Psychiatric Disability, including a Depressive Disorder, NOS, and Other than PTSD

The April 2012 VA examiner diagnosed a depressive disorder, NOS, but did not provide an opinion as to its etiology.

An addendum opinion is needed.



Back Disability

In his June 2012 NOD, the Veteran reported frequently falling in service while running for cover while wearing full gear and injuring his back that caused excruciating pain.

When examined for pre-induction in September 1965, mild scoliosis was noted.

In April 2012, the Veteran gave a history of back problems for 8 years and denied back pain before then.  The VA examiner diagnosed L5 spondylosis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease that were less likely as not incurred in or aggravated by active service.  The examiner's reasoning was that degenerative disc disease was not scoliosis and not likely due to scoliosis.  The examiner noted that the Veteran did not have any back pain complaints in service or for more than 30 years after separation (as per the absence of medical evidence during that time for a back disorder).  The examiner also opined that scoliosis was not at least as likely as not aggravated by the Veteran's military service.  

Although the examiner reported the absence of medical evidence of a back disorder for 30 years after discharge, VA treatment records in January and September 1986 include the Veteran's complaints of back pain (5/15/90 VBMS VA 10-10 Form 10-10EZ, 10-10 SH, p. 1).  The examiner seems to have relied on inaccurate or incomplete history to form his opinion.

An addendum opinion is needed.

Dry Eye Syndrome

The Veteran attributes his dry eye syndrome to his exposure to herbicides and other explosive materials in Vietnam.  See June 2012 NOD. 

VA treatment records indicate that, in September 2004, an optometrist noted tear film insufficiency (5/10/12, Virtual VA entries, pp. 474, 517).  Records in September 2008 and February 2010, note complaints of dry eye syndrome, and show ametropia, lacrimal punctum phimosis of the left lower lid, and mild epiphora (5/10/12 Virtual VA entries, pp.191,  271).  In October 2009, the Veteran's medical problems include dry eye and refractive error (5/10/12 Virtual VA entry, p. 201).  

The Veteran's son testified that VA provided lubricating drops and drops to prevent eye infections.  See Board hearing transcript at page 13.  

An medical opinion is warranted to determine if the Veteran has a dry eye disability that is the result of a disease or injury during active service.

Headaches and Vertigo

The Veteran's wife testified that the Veteran had terrible headaches since discharge mostly because of high blood pressure.  See Board hearing transcript at page 3.

Service treatment records reflect that, in September 1966, the Veteran complained of a headache and dizziness, as well as having a cold (5/15/90 VBMS Medical Treatment Record Government Facility, p. 1).

Post service medical evidence includes September 1981 to April 1984 records from St. Luke's Hospital, reflecting treatment for headaches, considered muscle contraction headaches or due to hypertension, and dizziness (10/25/14 VBMS STRs Medical, pp. 13, 64, 85).

A May 1993 VA examiner noted the Veteran's report of having headaches for ten years and diagnosed headaches secondary to uncontrolled high blood pressure.  The examiner did not consider if the headaches had their onset during active service.

Occipital headaches with a need to rule out muscle contraction headaches were noted in January 2006 (5/10/12 Virtual VA entry, p. 429).  Dizziness was noted in July 2006 (5/10/12 Virtual VA entry, p. 411).  A February 2008 VA neuro consult found headaches with tension qualities thought to be chronic daily headaches or headaches from vascular estasia and noted that a endo-vascular evaluation was to be performed the next month (5/10/12 Virtual VA entry, p. 317).  That evaluation was conducted in April 2008, as noted above.  Complaints of dizziness were noted in September 2010 (5/10/12 Virtual VA entry, p. 122).

An opinion is needed as to whether the Veteran's headaches and dizziness are due to an injury or disease during active service.

Erectile Dysfunction

VA medical records in November 2003 show that the Veteran had impotence (5/10/12 Virtual VA entry, p. 494).

In April 2012, the VA examiner opined that the Veteran's erectile dysfunction was not an aggravation of the varicocele findings noted on pre-induction examination in September 1965.  The examiner explained that he was diagnosed with erectile dysfunction in 2003 and had a variety of risk factors that can contribute to erectile dysfunction such as a heart condition.  He had a cerebrovascular accident with residual effects in 2007 and was taking oral medication such as antidepressants and medications to treat high blood pressure.  The examiner further noted psychological conditions such as stress, anxiety, or depression.

Given the examiner's opinion that stress, anxiety, or depression, or the oral medication for them can be risk factors for erectile dysfunction and, given the Board's determination to remand the Veteran's claims for a psychiatric disorder other than PTSD, CVA, and hypertension, the Board will defer consideration of his claim for impotence, pending completion of the action requested below.

Gastrointestinal Disability 

In his June 2012 NOD, the Veteran contended that he had GERD due to medications prescribed by VA physicians.  The Veteran's son offered that the Veteran's GERD was due to medications taken for high blood pressure, prostate, insomnia, and psychiatric disorders.  See Board hearing transcript at page 4.

VA treatment records in June 2004 indicate that the Veteran reported that Prilosec was not working for his GERD symptoms and, in May 2005, GERD was among his diagnosed disorders (5/10/12 Virtual VA entries, pp. 443, 478).  

The Board will defer consideration of this claim, pending completing of the action requested below regarding his claims for service connection for hypertension and psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's electronic file all medical records of his fee-basis treatment by Dr. Rafael Rodriquez-Mercado, a neuro-endovascular surgeon at PRMC for persistent headaches and cerebral aneurysm since 2006, at Centro de cirujia endovascular at Centro Medico since April 2008, and at the Optical Vets Eye Care on October 27, 2006 and subsequently.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in San Juan and Ponce since October 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the above development, refer the claims file to a VA physician for an opinion as to whether current hypertension is related to service.  (A clinical examination should be scheduled if deemed necessary by the physician-examiner.)  The examiner should review the Veteran's medical records and a copy of this Remand and answer the following question:

a. is it as likely as not that the Veteran's hypertension is the result of a disease or injury in active service or active duty, including his conceded herbicide exposure, or manifest to within one year of discharge from active service on November 15, 1967?

b. The examiner should provide reasons for this opinion.  

c. The examiner should discuss the Veteran's post service reports of symptoms.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

d. The absence of evidence of treatment for hypertension symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Refer the claims file to the VA physician who performed the April 30, 2012 Back (Thoracolumbar Spine) Conditions examination (or another similarly qualified examiner) for an opinion as to whether current L5 spondylolysis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease is related to service.  (A clinical examination should be scheduled if deemed necessary by the physician-examiner.)  The examiner should review the Veteran's medical records and a copy of this Remand and answer the following questions.

a. the examiner should state whether it is undebatable (clearly and unmistakably) that the Veteran's scoliosis condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

b. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability.

c. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

d. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

f. The absence of evidence of treatment for a back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

5. Refer the claims file to the VA psychiatrist who performed the April 30, 2012 Initial PTSD examination (or another similarly qualified examiner) for an opinion as to whether current depressive disorder, NOS, is related to service.  (A clinical examination should be scheduled if deemed necessary by the physician-examiner.)  The examiner should review the Veteran's medical records and a copy of this Remand and answer the following question:

a. is it as likely as not that the Veteran's depressive disorder, NOS, is the result of a disease or injury in active service or active duty?

b. The examiner should comment on whether a psychiatric disability is proximately due in whole, or part, to service-connected bilateral hearing loss and tinnitus, or to another physical disorder (s).

c. The examiner should provide reasons for all opinions. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

6. Schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of any diagnosed skin disability.  All indicated tests and studies should be conducted. The examiner should note that the claims folder, including this remand, was reviewed.

a. For any diagnosed skin disability(any disability since 2011), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the skin disability (dermatitis, or another disability) had its onset in service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service.

b. In formulating this opinion, the examiner should acknowledge and comment on the significance of the Veteran's in-service exposure to herbicides and the November 1983 VA examination report and November 1985, June 1987, February 1991, and February 2012 VA treatment records (noting foot fungus complaints, scabies, tinea pedis on feet, and chronic dermatitis of the palms of both hands, and complaints of lesions on the hands and feet that the Veteran claimed was due to exposure to Agent Orange, diagnosed as keratoderma, and dystrophic toenails of both feet), and the March 1992 VA examination report (diagnosing chronic dermatitis of the hands and possible exposure to Agent Orange).

c. The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

d. The absence of evidence of treatment for dermatitis or other skin disorder in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

7. Refer the Veteran's claims file to a VA neurologist to provide an opinion as to whether current recurrent headaches, vertigo, or CVA residuals, are/is related to service.  (A clinical examination should be scheduled if deemed warranted by the examiner.)  The examiner should review the Veteran's medical records and a copy of this remand and answer the following question:

a. is it at least as likely as not that the Veteran has a recurrent headache or vertigo disorder, or CVA residuals, that either is result of a disease or injury in active service, including exposure to herbicides, or active duty or manifest to within one year of discharge from active service on November 15, 1967?

b. The examiner should provide reasons for this opinion.  

c. The examiner should discuss the Veteran's post service reports of symptoms.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

d. The absence of evidence of treatment for headache, vertigo, or CVA symptoms, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

8. Refer the claims file to a physician (preferably an ophthalmologist) with expertise to ascertain the nature and etiology of any current bilateral eye disability, including hypermetropia presbyopia, and epiphora, stenosis of lachrymal punctum (dry eye syndrome).  (A clinical examination should be scheduled if deemed necessary by the examiner).  The examination report should indicate that the claims file was reviewed.  The examiner is asked to address the following questions:

a. Is it at least as likely as not (a 50 percent or greater likelihood) that a disability of the eyes, including hypermetropia presbyopia, or dry eye syndrome, had its onset during his period of service or is otherwise related to the Veteran's period of service, including his exposure to herbicides?

b.  Is it at least as likely as not that a refractive error of the eye was subjected to a superimposed disease or injury during service that created additional disability?

c. The examiner should discuss the Veteran's post service reports of symptoms and the January 1992 VA medical records showing he underwent an excision of the pterygium of the right eye. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

a. The absence of evidence of treatment eye symptoms, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

b. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

9. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


